Citation Nr: 1039279	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder on the 
hands, to include as due to exposure to Agent Orange. 

2.   Entitlement to service connection for a left leg disorder 
(claimed as vascular or neurological), to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO), which, in pertinent part, denied the benefits sought on 
appeal. 

In his testimony before the undersigned at an April 2009 travel 
board hearing at the RO, the Veteran identified the issue on 
appeal and noted what pertinent evidence was outstanding and 
might assist in substantiating the claims.  Additionally, the 
Veteran through his testimony, with the assistance of his 
representative, demonstrated actual knowledge of the elements 
necessary to substantiate the claims.  See Bryant vs. Shinseki, 
23 Vet. App. 488 (2010).   A copy of the hearing transcript has 
been associated with the claims folder. 

In July 2009, the Board remanded this matter for additional 
development.  Pursuant to the remand directives, the Appeals 
Management Center (AMC) obtained the outstanding records of 
pertinent treatment identified by the Veteran and provided him 
with a VA examination in January 2010 in conjunction with his 
claims on appeal.  Since the requested development having been 
completed, no further action to ensure compliance with the remand 
directive is required.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

New, unadjudicated claims
On page 12 of the January 2010 VA examination report, the 
examiner noted records of inservice injury to the veteran's right 
hand and wrist, diagnosed current right wrist degenerative 
changes and carpal tunnel syndrome, and gave an opinion appearing 
to link such problems to the inservice injury.  These statements 
raise claims for service connection that have not been addressed 
by the agency of original jurisdiction.  They are referred to the 
RO for action deemed appropriate.    


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disorder of the hand or 
left leg that is recognized under 38 C.F.R. § 3.309(e) as a 
disease for which presumptive service connection is available on 
the basis of herbicide exposure.

2.  The skin disorder on the Veteran's hands, diagnosed as dry 
skin, was not shown in service, at separation, or within the 
first year after service, and the preponderance of the evidence 
is against a finding that it is related to any aspect of his 
period of service, to include exposure to Agent Orange.

3.  The Veteran's left leg disorder, diagnosed as neurogenic 
claudication, was not shown in service, at separation, or within 
the first year after service, and the preponderance of the 
evidence is against a finding that it is related to any aspect of 
his period of service, to include exposure to Agent Orange.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for skin 
disorder on the hands have not been met.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for left 
leg disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In April 2006, prior to the July 2006 RO decision in the matter, 
VA sent a letter to the Veteran that addressed the notice 
elements concerning his claims.  The letter informed the Veteran 
of what evidence is required to substantiate the claims, and 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA also informed the Veteran how it 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  Additionally, the Veteran 
has been afforded with a VA examination in January 2010 in 
conjunction with claims and the examination report contains 
medical opinions on the nature and etiology his disorders.  The 
VA examination report is adequate for VA adjudication purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing 
reasons, the Board therefore finds that VA has satisfied its duty 
to notify and its duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Organic diseases of the nervous system are on the list 
of chronic diseases subject to presumptive service connection; 
and, the applicable presumptive period is one year.  38 C.F.R. § 
3.307(a)(3).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumptive period 
and that he still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).
In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a) (6)(iii) (2009).  Those 
diseases that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease during 
service.  Generally, the regulation applies where an enumerated 
disease becomes manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.307(a)(6)(ii).  For skin 
conditions like chloracne or other acneform disease consistent 
with chloracne, it becomes manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran was 
exposed to an herbicide agent in order to fall within the 
presumptive provisions.  Id.; 3.309(e).

The provisions for presumptive service connection, however, do 
not preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his exposure 
to Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2009).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2009).  On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Presumptive Service Connection  

In this case, the Veteran had a period of service in the Republic 
of Vietnam during the Vietnam Era, and therefore the underlying 
fact of his exposure to Agent Orange must be presumed.  The 
Veteran does not, however, have a diagnosed disorder that is 
recognized under 38 C.F.R. § 3.309(e) as a disease for which 
presumptive service connection is available on the basis of 
herbicide exposure.  

With regard to the skin problem on the hands, there is no 
indication in any of the service or post-service treatment 
records that the Veteran had any complaints of, treatment for, or 
diagnosis of, chloracne or other similar acneform diseases.  The 
currently diagnosed condition, dry skin, is not on the list of 
disorders presumed to be due to agent orange.  With regard to the 
left leg problem, the diagnosed disorder of neurogenic 
claudication is likewise not listed as a disease for which 
presumptive service connection is available on the basis of 
herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of 
VA, however, has reiterated on several occasions that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. See, e.g., 72 
Fed. Reg. 32,395 (Jun. 12, 2007).  Since the Secretary has not 
specifically found any linkage between either dry skin or 
neurogenic claudication and herbicide exposure, the claimed 
disorders cannot be presumed to be due to Agent Orange exposure.

This notwithstanding, the appellant is not precluded from 
demonstrating a causal relationship between melanoma and Agent 
Orange exposure on a direct basis.  See Stefl and Combee, supra.

Skin Disorder on the Hands

The Veteran seeks entitlement to service connection for skin 
disorder on his hands.  He asserts that the skin disorder is 
caused by his inservice exposure to Agent Orange.  The Veteran 
reports that his skin disorder is manifested by blisters, and dry 
and cracking skin. 

A review of the Veteran's service treatment record does not show 
any complaints, treatment or diagnosis for any skin problems in 
service.  The report of the June 1973 examination prior to 
separation shows the Veteran's skin was evaluated as normal.  An 
associated report of medical history at the time of separation is 
not available.  

A post-service VA treatment record dated in 2006 showed that the 
Veteran reported a history of an intermittent skin rash on his 
hands since Vietnam.  A May 2009 VA treatment record shows the 
Veteran sought treatment for dry skin on his hands, which was 
worse on the right.  It was observed that the Veteran had dry and 
scaly skin on his right hand, but his left hand was normal.  He 
was diagnosed with dishydrosis.  The Veteran was advised that the 
skin problem on his hands may be an allergic reaction from 
wearing gloves or using masonry products at work, or from a 
reaction from excessive moisture found in the gloves. 

In January 2010, the Veteran was afforded a VA examination in 
conjunction with his claim.  The examiner noted that the Veteran 
complained of dry skin and heat sensation in hands.  On physical 
examination, the examiner observed that the Veteran had dry skin 
on his right hand.  There were no other abnormal findings.  The 
Veteran was diagnosed with dry skin on his right.  

The VA examiner opined that it was less likely than not that the 
Veteran's skin disorder on his right hand was related to his 
service, including exposure to Agent Orange.  He further 
concluded that the skin disorder did not have an onset in 
service, because a review of the record did not show any skin 
problems in service.  Even though the examiner stated he could 
not determine whether it had manifested to a compensable degree 
within the first year after service, the examiner did note that 
there was no medical evidence of skin problem within the first 
year after the Veteran's discharge from service, and that the 
Veteran reported that it did not first manifest until decades 
after his service.  The examiner reported that a review of the 
claims folder showed no continuity of care for any skin problems 
for almost two decades.  The examiner also reported that a review 
of the medical literature did not demonstrate that dry skin was 
related to Agent Orange.  

Here, the weight of the evidence, however, is against a finding 
that the Veteran's current skin disorder on his hand is related 
to some aspect of his service, including due to Agent Orange 
exposure.

First, the Veteran has not asserted, and the evidence of record 
does not show, that the skin disorder on his hands first 
manifested in service or within the first year after his 
discharge.  A review of the Veteran's service treatment record 
does not show any complaints, treatment or diagnosis for any skin 
problems in service.  The report of the June 1973 examination 
prior to separation shows the Veteran's skin was evaluated as 
normal.  An associated report of medical history at the time of 
separation is not available.  While some post-service treatment 
records show that the Veteran reported a history of an 
intermittent skin rash since Vietnam, the Veteran has since 
reported that his skin problems first manifested approximately 20 
years ago.  See April 2009 Board hearing transcript, page 11, and 
January 2010 VA skin examination report, page 12.  

Moreover, the first medical evidence of any skin problems 
involving the hands is not shown until several decades after the 
Veteran's separation from service.  The evidentiary gap between 
the Veteran's active service and the earliest medical evidence of 
a skin disorder does weigh against the Veteran's claim on a 
direct basis. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

Additionally, the record lacks any medical evidence establishing 
a possible relationship between the Veteran's skin disorder on 
his hands and his period of active service, including exposure to 
Agent Orange.  The January 2010 VA examiner concluded that it was 
"less likely as not" related to any part of the his service.  
In short, there is no medical opinion contained in the record 
that links the skin disorder on the Veteran's hands to his 
service in order to support an award for service connection.  See 
38 C.F.R. § 3.303.

The Board has considered the Veteran's own assertions regarding a 
possible connection between the skin disorder on his hands and 
his inservice exposure to Agent Orange.  The Board finds that the 
Veteran's assertions are afforded little probative weight in the 
absence of evidence that the Veteran has medical training that 
can provide the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The 
Board acknowledges the Court's holding in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  

Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  While he is competent to discuss the symptoms and 
how they occur intermittently over the years, he lacks the 
medical expertise to diagnose the condition and to relate its 
etiological origin in service.  Moreover, the January 2010 VA 
examiner's opinion provides medical evidence against a link 
between the current skin problems and Agent Orange exposure.  The 
only medical evidence that attempts to determine the etiology of 
the skin disorder suggests that it is an allergic reaction or 
reaction to excessive moisture.   

In sum, the Veteran does not have a diagnosed skin disorder of 
either hand that is recognized under 38 C.F.R. § 3.309(e) as a 
disease for which presumptive service connection is available on 
the basis of herbicide exposure.  Further, the weight of the 
evidence is against a finding that the Veteran has a skin 
disorder on his hands that is related to his service, including 
inservice exposure to Agent Orange.  As such, the preponderance 
of the medical evidence is against an award of service.   
Consequently, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The claim 
must be denied.

Left Leg Disorder

The Veteran seeks entitlement to service connection for left leg 
disorder.  He asserts that his current disorder is caused by his 
inservice exposure to Agent Orange.  He reports that he first 
experienced symptoms of left leg pain shortly after his discharge 
from service and that he sought treatment for his symptoms at VA 
at that time.  He further reports that he has continued to 
experience similar symptoms since then.  

A review of the Veteran's service treatment records showed a 
single complaint of leg cramps in the May 1969 medical history 
report for enlistment purposes.  The physical examination report 
at that time revealed normal lower extremity evaluation.  None of 
the subsequent treatment record show any complaints, treatment or 
diagnosis for any left leg problems in service.  The report of 
the June 1973 examination prior to separation shows the Veteran's 
lower extremities were evaluated as normal.  An associated report 
of medical history at the time of separation is not available.  

The first medical evidence of any left leg problems is shown in 
1998.  Subsequent treatment records continue to show reports of 
left leg pain.  These records reflect various possible etiologies 
for the Veteran's symptomatology that have been considered.  It 
was initially thought to be associated with peripheral vascular 
disease.  This diagnosis was later ruled out as the Veteran 
continued to experience left leg pain after a left femoral artery 
bypass surgery and clinical testing revealed normal vascular 
findings.  The results from June 2009 magnetic resonance 
imagining (MRI) and electromyography (EMG) diagnostic testing 
ruled out radiculitis in the left leg as secondary to 
degenerative arthritis in the lumbar spine.  It was suggested 
that the Veteran had neurogenic claudication based on his 
history, even though the EMG study did not show any active damage 
or denervation in the lumbosacral roots or pathways.  

The Veteran was afforded a VA neurologic examination in January 
2010.  The examination report shows that the Veteran complained 
of pain and numbness in his left leg.  The examiner diagnosed the 
Veteran with neurogenic claudication.  The examiner opined that 
the left leg neurogenic claudication was "less likely as not" 
related to the Veteran's military service, to include due to 
exposure from Agent Orange.  The examiner further concluded that 
the disorder did not manifest in service, but he was unable to 
provide an opinion on whether it had manifested within the first 
year after service without resorting to mere speculation.  The 
examiner noted that his conclusions were based on a review of the 
Veteran's medical history, findings from physical examinations, 
diagnostic testing results, and medical literature.  

Here, the weight of the evidence is against a finding that the 
Veteran's left leg disorder is related to some aspect of his 
service, including due to Agent Orange exposure.

While the Veteran reports that he first experienced symptoms of 
left leg pain shortly after his discharge from service, the 
medical evidence does not show treatment for any complaints of 
left leg pain until 1998.  The Board acknowledges that the 
Veteran has provided lay evidence that he has had the same left 
leg pain since shortly after his separation from service as he 
has today; such lay evidence cannot be discarded merely because 
it is unaccompanied by contemporaneous medical evidence.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Moreover, lay statements as to observable symptoms, such as back 
pain, constitute competent evidence.  Layno v. Brown, 6 Vet. App. 
465 (1994). 

In this regard, after evidence has been determined to be 
competent, the Board is then charged with the duty to assess the 
credibility and weight given to that evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Here, there is no medical evidence that demonstrates that what 
the Veteran may have experienced during service is same condition 
that he experiences now.  There is no indication in the record 
that the Veteran had a neurologic disorder that had manifested to 
a compensable degree within the first year after his separation 
from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

Further, there is no continuity of care for the Veteran's left 
leg disorder for almost two decades after his separation from 
service.  Although the record contains only a few treatment 
records prior to 1998, none of these treatment records reflects 
any complaints of left leg pain.  An April 1976 VA hospital 
summary shows that the Veteran underwent a hemorrhoidectomy, and 
a 1990 x-ray only reveals degenerative arthritis in the lumbar 
spine.  

Although the Veteran is competent, his assertions here are not 
credible, in light of the fact that none of the earlier treatment 
records reflects any complaints left leg pain.  Caluza, supra; 
Buchanan, supra.  Thus, continuity of symptomatology is not here 
established by the Veteran's statements, despite the references 
to historical left leg pain in the record.  

Moreover, the record lacks any medical opinion that links the 
Veteran's current neurogenic claudication with any aspect of his 
period of service, to include his exposure to Agent Orange. When 
specifically asked, the January 2010 VA examiner concluded that 
the Veteran's current diagnosed disorder was less likely than not 
in way related to service.  There is no contrary medical opinion 
of record.  

The Board has considered the Veteran's own assertions regarding a 
possible connection between left leg pain and his inservice 
exposure to Agent Orange, but his assertions are afforded little 
probative weight here.  The question of whether the Veteran's 
current disorder is etiologically related to his inservice 
exposure to Agent Orange is beyond the limited circumstances in 
which the etiology is obvious merely through lay observation.  
See Bostain, supra; Jandreau, supra.  

In sum, neurogenic claudication is not recognized under 38 C.F.R. 
§ 3.309(e) as a disease for which presumptive service connection 
is available on the basis of herbicide exposure.  Further, the 
weight of the evidence does not show that the Veteran's left leg 
disorder is related to his service, including inservice exposure 
to Agent Orange.  As such, the preponderance of the medical 
evidence is against an award of service.  Consequently, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The 
claim must be denied.





ORDER

Entitlement to service connection for skin disorder on the hands 
is denied.

Entitlement to service connection for left leg disorder is 
denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


